United States Court of Appeals
                     FOR THE EIGHTH CIRCUIT

                           ___________

                           No. 97-1680
                           ___________

David Bruce Lloyd,                 *
                                   *
            Appellant,             *
                                   *
       v.                          *
                                   *                         Appeal
from the United States
Dora Schriro; Michael Groose; *
District Court for the
Carl White, Superintendent; Lynda                                *
    District of Western Missouri.
Musgrove; Edison Lemay; Randall                               *
Mobley; Amile Holmes; Ronald    *                   [UNPUBLISHED]
Ridenhour; George T. Foster,    *
                             *
         Appellees.          *
                       ___________

                                  Submitted: October 30, 1997
                                          Filed: November 13,
1997
                           ___________

Before McMILLIAN,        BEAM,   and   MORRIS   SHEPPARD   ARNOLD,
Circuit Judges.
                           ___________

PER CURIAM.
    David Bruce Lloyd appeals from the district court&s1
adverse grant of summary judgment to defendants in his 42
U.S.C. § 1983 action. Having reviewed the record and the
parties& briefs, we conclude that the district court did
not err. See Earnest v. Courtney, 64 F.3d 365, 366-67
(8th Cir. 1995) (per curiam) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of Missouri.

                                         -2-